The judgment of the court was pronounced by
Kino, J.
This is a redhibitory action, instituted by the plaintiff to rescind the sale of a slave-, who is alleged to have been addicted to theft at the time of the purchase. Damages are also claimed on the ground that the defendant knew of the existence of the vice at the time of the sale, and omitted to declare it. There was a judgment in the court below annulling the sale and awarding to the plaintiff $100 damages, from which the defendant has appealed.
Tho evidence has convinced us that the-slave was addicted to the alleged vice, at the time of the sale ; thatthe'fact was well known to the defendant, as appeal's from her own confessions ; and it has not been shown that the fact was communicated to the purchaser. The defendant complains that the damages, awarded by the court below, are unsupported by the evidence. By the 2523d article of the Civil Code, the vendor of a thing, affected with a vice which he omits to declare, is answerable to the purchaser in damages. Although, in the present instance, no specific pecuniary loss has been proved, nor the amount of any particular injury sustained, oiroumstanoes are disclosed by the evidence which, are always properly considered in estimating damages, whether assessed by the judge or the jury. It is shown that a theft of a sum of money was committed, in the plaintiff’s house. Strong circumstances concurred to fix suspicion upon the slave in question, in consequence of which, a police officer was called in, the apartment of the slave searohed. the slave sent before an- exam-ing court, and thence to prison. The quiet of a family was disturbed, and the plaintiff driven to the trouble and expense of a lawsuitfor- the purpose rescinding the sale. After a careful review of the testimony, we are not prepared to say that the judge has unwisely used the discretion committed to him.

Judgment affirmed.